           Case 1:19-cr-00062-RC Document 4 Filed 03/28/19 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                             :
                                                     :
                                                     :
               v.                                    :       CR. NO. 19-62 (RC)(RMM)
                                                     :
RUBEN DARIO HERRERA IBANEZ,                          :
                                                     :
                    Defendant.                       :

   GOVERNMENT=S MEMORANDUM IN SUPPORT OF PRE-TRIAL DETENTION

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits this memorandum in support of its oral motion that

the defendant be detained pending trial pursuant to 18 U.S.C. § 3142 (f)(2)(A) and 18 U.S.C. §

3142 (d)(1)(B) of the federal bail statute. The government also reserved the right to seek detention

under 18 U.S.C. § 3142 (f)(1)(E), and we hereby confirm that we seek detention under that statute

as well. The government requests that the following points and authorities, as well as any other

facts, arguments and authorities presented at the detention hearing, be considered in the Court’s

determination regarding pre-trial detention.

                                           Introduction

       The defendant is a Bolivian national who lawfully entered the United States in October

2018. However, his reason for coming to the U.S. was to purchase firearms that he could then

export to Bolivia without the required license from the federal government. Thus, the defendant

has been charged by indictment with Conspiracy to Defraud the United States and Violate the

Arms Export Control Act, and the International Traffic in Arms Regulations (Count One) and

Unlawfully Exporting and Attempting to Export Arms and Munitions from the United States

(Count Two).
           Case 1:19-cr-00062-RC Document 4 Filed 03/28/19 Page 2 of 7



                         Procedural History and Applicable Authority

       On October 26, 2018, the defendant was arrested in Miami, Florida for violating federal

firearms laws. He remained in Florida until the Court ordered that he be transferred to the District

of Columbia. The defendant made his first appearance in the U.S. District Court for the District

of Columbia on March 25, 2019. At that initial appearance on May 25th, the government orally

moved for detention pending trial pursuant to 18 U.S.C. § 3142 (f)(2)(A) and 18 U.S.C. § 3142

(d)(1)(B) because the defendant is a foreign national who is also a risk of flight. The Court granted

those motions and set a detention hearing for Thursday, March 28th. The government reserved the

right to also seek detention under18 U.S.C. § 3142 (f)(1)(E), and we now move for detention under

that statute as well because the offense involves the possession of firearms.

       The government contends that the defendant is a flight risk and that he possessed firearms

on October 26, 2018, the date of his arrest in Miami. The government must establish by

preponderance of the evidence that a defendant poses a risk of flight, United States v. Vortis, 785

F.2d 327, 328-29 (D.C. Cir. 1986), and that he possessed firearms. In an indicted case at a detention

hearing, the government may proffer evidence. United States v. Smith, 79 F.3d 1208, 1209-10

(D.C. Cir. 1996).

       There are four factors under Section 3142(g) that the Court should consider and weigh in

determining whether to detain the defendant pending trial: (1) the nature and circumstances of the

offense charged; (2) the weight of the evidence against the defendant; (3) his history and

characteristics; and (4) the nature and seriousness of the danger to any person or the community

that would be posed by his release. See 18 U.S.C. ' 3142(g). A review and understanding of the

facts and circumstances in this case causes the government to ask the Court to conclude that there


                                                 2
           Case 1:19-cr-00062-RC Document 4 Filed 03/28/19 Page 3 of 7



is no condition or combination of conditions that would assure the appearance of the defendant as

required or the safety of the community. Therefore, the defendant should be detained. See 18

U.S.C. ' 3142(e)(1).

                       Nature and Circumstances of the Offenses Charged

       The government expects that the facts of the case will show that the defendant flew from

Bolivia to Miami on October 19, 2018, and on that date he went to a local gun store with a second

individual. That individual, on behalf of the defendant, placed a down payment of $1,000 on seven

pistols, in particular, model AK-47 Pistol Century Arms MICRO DRAGO (7.62x39), and 100 AK-

47 magazines. The defendant flew back to Bolivia on October 22nd, but returned on October 26th.

He and the second individual then returned to the gun store in order to complete the purchase of

the firearms that had been ordered on October 19th. However, the gun store refused to complete

the purchase.

       The defendant asked a gun store employee if he knew someone who would sell him the

firearms on the black market, and the employee gave the defendant a phone number of someone

the defendant believed would sell him the firearms. Unbeknownst to the defendant, that phone

number belonged to an undercover agent (“UCA”) with Homeland Security Investigations (“HSI”)

in Miami. The defendant called the UCA and arranged to meet with him later the same day. During

that meeting, the defendant negotiated to purchase ten AK-47 Pistol Century Arms MICRO

DRAGO (7.62x39) and 120 AK-47 magazines for a total price of $12,700. Those firearms and

firearms parts cannot be exported from the United States without a license from the federal

government, which the defendant did not have. After his arrest, the defendant admitted to law

enforcement agents that he knew he needed a license to export the firearms and parts.


                                               3
           Case 1:19-cr-00062-RC Document 4 Filed 03/28/19 Page 4 of 7



       The defendant and the UCA then drove to an undercover location and the defendant

inspected the weapons. The defendant then gave the UCA a $5,000 down payment for the firearms

and firearms parts. He told the UCA that he intended to obliterate the serial numbers and then

illicitly ship the weapons to Bolivia by taking them to a shipping company in Miami. The

defendant took possession of the weapons and started loading them into a vehicle. At that point,

agents with HSI arrested the defendant for possession of firearms with the intent to export them

from the U.S. without a license.

       As set forth fully above, the first factor, the nature and circumstances of the offense

charged, clearly weighs in favor of detention. Here, a grand jury found probable cause to believe

that the defendant possessed firearms and firearms parts with the intention to illegally export them

to Bolivia. The nature of this offense weighs heavily in favor of detention.

                        Weight of the Evidence Against the Defendant

       The second factor to be considered, the weight of the evidence, also clearly weighs in favor

of detention. The evidence against the defendant is quite strong. As set forth above, the defendant

knowingly and willingly paid for, and took possession of firearms and firearms parts that he

intended to illegally export to Bolivia. He purchased the weapons from, and revealed his plans to,

an undercover agent with HSI. Thus, the case against the defendant is very stong.

                         The Defendant’s History and Characteristics

       The defendant is not a citizen of the United States. He is a Bolivian citizen who traveled to

the U.S. twice in October 2018 with the specific purpose of buying firearms that he could illegally

export to his home country, Bolivia. Moreover, the defendant does not have any ties to the United

States that would encourage him to willingly remain in this country to face prosecution and the


                                                 4
             Case 1:19-cr-00062-RC Document 4 Filed 03/28/19 Page 5 of 7



possibility of a significant period of incarceration. These factors also weigh heavily in favor of

detention.

                                   Danger to the Community

       The fourth factor, the nature and seriousness of the danger to any person or the community

posed by the defendant’s release, also weighs in favor of detention. The defendant does not live in

the United States and has no obvious means of supporting himself if he were released into the

community. He essentially could face the possibility of immediately becoming homeless. While

we cannot point to any prior history of criminal behavior by the defendant, the need to support

himself in a country that is not his home could cause him to resort to desperate measures, some of

which could involve criminal activity. Therefore, the defendant could pose a danger to the

community, and this factor weighs in favor of detention.

  There is No Condition or Combination of Conditions that Would Ensure Mr. Williams’
                  Compliance with Court-Ordered Release Conditions

       Based on the serious nature of the crime, which includes the possession of firearms; the

strong possibility of conviction and a sentence of incarceration; and the defendant’s lack of ties to

the United States, and this community in particular, the defendant poses a serious risk of flight.

There is no condition, or combination of conditions that could be set that would encourage him to

remain in the community and return to court to face prosecution.

                                                Conclusion

       The government respectfully requests that the detain the defendant pending trial because




                                                 5
           Case 1:19-cr-00062-RC Document 4 Filed 03/28/19 Page 6 of 7



he is a risk of flight and he was in possession of firearms with the intent to illegally export them

from the United States to Bolivia.

                                              Respectfully submitted,

                                              JESSIE K. LIU
                                              United States Attorney


                                      By:     ________/s/____________________
                                              Frederick W. Yette, DC Bar #385391
                                              Assistant United States Attorney
                                              555 4th Street, N.W.
                                              Washington, D.C. 20530
                                              Frederick.Yette@usdoj.gov (202-252-7733)




                                                 6
           Case 1:19-cr-00062-RC Document 4 Filed 03/28/19 Page 7 of 7



                                CERTIFICATE OF SERVICE

        I, Lisa N. Walters, certify that, on this 11th day of May, 2018, the government filed a
copy of the foregoing Memorandum in Support of Pre-Trial Detention on the Electronic Case
Filing (“ECF”) system and served a copy on counsel for Mr. Williams, Celia Goetzl, Esquire,
through the ECF.

                                                          /s/
                                                     Lisa N. Walters
                                                     Assistant United States Attorney




                                                7
